DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the office of Emmanuel D Filandrianos on 8/26/2022.
The application has been amended as follows: 25. (Currently Amended) The system of claim 23, wherein the proximal end is thermally conductively coupled with the UV LED.

Allowable Subject Matter
Claims 1-5, 7-20, 23, and 25-26 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not suggest nor fairly disclose:
UV LED has a bare semiconductor surface from which UVC light is emitted; a light pipe extending into the reactor chamber through at least one of the chamber walls, the light pipe having: a proximal end disposed outside of the reactor chamber coupled to the UV LED to transmit UV light into the reactor chamber through the light pipe, a distal end opposite the proximal end, the distal end disposed within an interior volume of the reactor chamber, and a central section disposed between the proximal end and the distal end, the central section configured to transmit the UV light from the UV LED to the distal end of the light pipe; and a UV transmissive attachment material between the proximal end of the light pipe and the bare semiconductor surface.
a light pipe having a proximal end, a distal end, and a central section disposed between the proximal end and the distal end, the distal end extending into the disinfection chamber through a wall of the disinfection chamber, the proximal end being outside of the disinfection chamber and being coupled with the UV LED, and the central section having a UV-reflective portion configured to reflect UV light; andPage 3 of 8Appl. No. 16/672,450 Reply to Office Action of April 13, 2022 Response filed July 11, 2022a UV transmissive attachment material between the proximal end of the light pipe and a bare semiconductor surface, wherein the UV transmissive attachment material has a material index of refraction, the light pipe having a pipe index of refraction, the UV LED having an LED index of refraction, the material index being, between the pipe index and the LED index.
a light pipe extending into the reactor chamber through at least one of the chamber walls, the light pipe having a proximal end disposed outside of the reactor chamber, the UV LED coupled to the UV LED coupled to the proximal end to transmit UV light into the reactor chamber through the light pipe,Page 4 of 8Appl. No. 16/672,450 Reply to Office Action of April 13, 2022 Response filed July 11, 2022 a distal end, opposite the proximal end, and disposed within an interior volume of the reactor chamber, and a central section disposed between the proximal end and the distal end, the central section configured to transmit the UV light from the one or more of the UV LEDs to the distal end, and a UV transmissive attachment material between the proximal end of the light pipe and the bare semiconductor surface, wherein the UV transmissive attachment material has a material index of refraction, the light pipe having a pipe index of refraction, the UV LED having an LED index of refraction, the material index being, between the pipe index and the LED index refraction, the light pipe having a pipe index of refraction, the UV LED having an LED index of refraction, the material index being between the pipe index and the LED index
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/               Examiner, Art Unit 1774